Exhibit 10.2

 

LOGO [g17938image002.jpg]

  GE Healthcare Financial Services

 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

dated as of March 10, 2004

 

THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Agreement”) is between
General Electric Capital Corporation (together with its successors and assigns,
if any, “Lessor”) and the undersigned lessee (“Lessee”). Lessor has a mailing
address 20225 Watertower Blvd., Suite 400 Brookfield, WI 53045, Attn: Operations
Dept. Lessee is a corporation organized and existing under the laws of the State
of Delaware. Lessee’s mailing address and chief place of business is 3600 Chase
Tower, 2200 Ross Avenue, Dallas, Texas 75201. This Agreement amends and restates
in its entirety that certain Master Lease Agreement, dated as of May 7, 2001, by
and among the parties hereto (the “Original Master Lease Agreement”) and
contains the general terms that apply to the leasing of Equipment (defined
below) from Lessor to Lessee. Additional terms that apply to the Equipment shall
be contained on a schedule in the form attached hereto as Exhibit A (a
“Schedule”).

 

1. CAPITALIZED TERMS: Capitalized terms used in this Agreement shall have the
meanings ascribed to them in this Agreement or in Annex A hereto.

 

1A. LEASE, TERM AND RENT PAYMENTS:

 

(a) Subject to the terms and conditions of this Agreement and the Schedules
hereto, Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, all units of equipment and other property described in the Schedule(s),
and all accessories, upgrades, additions, substitutions, replacement parts and
tools pertaining thereto (“Equipment” and individually a “unit of Equipment”)
described in any Schedule signed by both parties up to an Aggregate Funded
Amount of $60,000,000 (the “Maximum Amount”), provided that at least 67% of the
total Aggregate Funded Amount of all Equipment leased at any time hereunder
shall be GEMS Equipment.

 

(b) This Agreement shall be effective as of the date stated above upon
satisfaction of each of the conditions to closing set forth in subparagraph (f)
below and, unless sooner terminated by Lessor as hereinafter provided, shall
continue until all Lease Obligations are fulfilled, provided that, Lessor shall
not be obligated to fund additional Schedules on or after December 31, 2006 (the
“Commitment Termination Date”). The term of each Schedule is as specified in the
Schedule and commences upon the Lease Commencement Date (defined in subparagraph
(c) below). In the event of a conflict between provisions of this Agreement and
a Schedule, the provisions of the Schedule shall control.

 

(c) The rent payable for the Equipment and Lessee’s acceptance and right to use
the Equipment shall begin on the earlier of (i) five days after the date the
Lessee is notified that the Equipment has been assembled and is operating in
accordance with the manufacturer’s published performance specifications, (ii)
the date the Lessee first uses the Equipment or (iii) the date when Lessee has
accepted the Equipment under a certificate of acceptance (“Lease Commencement
Date”).

 

(d) Lessee shall pay rent to Lessor at its address stated above, except as
otherwise directed by Lessor in writing to Lessee. Rent payments shall be in the
amount set forth in the applicable Schedule and are due in advance beginning
either (i) three calendar months after Lease Commencement Date if the Lease
Commencement Date falls on the 1st or 15th of a calendar month (a “Payment
Date”), or (ii) on the first Payment Date that occurs at least three months
after the Lease Commencement Date if the Lease Commencement Date does not fall
on a Payment Date (such first Payment Date as referenced in either (i) or (ii)
above, referred to as the “Initial Payment Date”), and due on the same day of
each consecutive month for the next 59 months thereafter; provided, that if the
Lease Commencement Date does not fall on a Payment Date the rent payment due on
the Initial Payment Date shall be increased by the interim rent (the “Interim
Rent”) for the period beginning on the date that is three months after the Lease
Commencement Date and ending on the Initial Payment Date (the “Interim Rent
Period”), calculated in accordance with the applicable Schedule. Rent payments
for Schedules that lease GEMS Equipment shall be determined by multiplying the
Funded Amount of GEMS Equipment (less any soft costs included therein) by the
Applicable GEMS Equipment Rent Percentage. Rent payments for all other Schedules
will be evaluated and priced by Lessor in its sole discretion. Prior to the
signing of each Schedule, Lessee shall pay the Advance Payment and, prior to
shipment of the Equipment leased under each Schedule, Lessee shall pay the
Advance Rent (the Advance Payment and Advance Rent shall be collectively
referred to as the “Advance Obligations”). The Advance Obligations shall be
applied toward rent due on the Initial Payment Date. In no event shall any
Advance Obligations or any other rent payments be refunded to Lessee. If rent is
not paid within ten days of its due date, Lessee agrees to pay a late charge of
five cents ($.05) per dollar on, and in addition to, the amount of such rent but
not exceeding the lawful maximum, if any. All other payments received by Lessor
shall first be applied to any accrued late charge(s) and other monies due Lessor
hereunder and then to any unpaid rents.

 

(e) Lessee shall reimburse Lessor for all reasonable out-of-pocket costs and
expenses incurred in connection with preparation of this Agreement and the other
Lease Documents and the closing of the transactions contemplated therein
(including the reasonable fees and expenses of all of its counsel, advisors,
consultants and auditors retained in connection with the Lease Documents and all
related transactions and advice in connection therewith). Prior to the entering
into of each Schedule, Lessee shall pay to Lessor the Documentation Fee. In the
event that significant revisions are necessary to any Schedule at the request of
Lessee or Lessee’s legal counsel, such Documentation Fee will be increased
accordingly to cover any additional costs and expenses associated with entering
into such Schedule.

 

(f) This Agreement and Lessor’s obligations hereunder shall not become effective
until the following conditions to closing have been satisfied:

 

(i) This Agreement or counterparts hereof shall have been duly executed by, and
delivered to Lessor and Lessee;

 

(ii) Lessor shall have received a duly executed original Guaranty, executed by
each Guarantor;

 

(iii) Lessor shall have received duly executed originals of opinions of Haynes
and Boone LLP, counsel to Lessee and Guarantors, in form and substance
satisfactory to Lessor;

 

(iv) Lessor shall have received a duly executed original certificate of the
Chief Executive Officer and Chief Operating Officer of the Lessee and the Chief
Operating Officer of each Guarantor, in form and substance satisfactory to
Lessor (an “Officer’s Certificate”), dated as of the date of this Agreement,
stating that, since September 30, 2003 (A) no event or condition



--------------------------------------------------------------------------------

has occurred or is existing which could reasonably be expected to have a
Material Adverse Effect, (B) no litigation, suit or similar proceeding in court
or before any commission, board or other administrative agency has been
commenced which, if successful, would have a Material Adverse Effect or could
challenge any of the transactions contemplated by the Agreement or any of the
Schedules, (C) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of Lessee or Guarantors and (D)
as of the date of this Agreement, all representations and warranties contained
in the Agreement or any other Lease Document are true, complete and correct and
neither Lessee nor any Guarantor has violated any covenant contained in the
Agreement or any other Lease Document;

 

(v) Lessor shall have received evidence reasonably satisfactory to it that
Lessee is in compliance with all Insurance requirements set forth in Section 8
of the Agreement;

 

(vi) As of the date of this Agreement, all representations or warranties of
Lessee or any Guarantor under the Agreement or any other Lease Document are
true, complete and correct in all material respects and Lessee and each
Guarantor is in compliance with all covenants contained in the Agreement or any
other Lease Document;

 

(vii) As of the date of this Agreement, there shall not have been any fact,
event or circumstance that alone or when taken with other events or conditions
occurring or existing concurrently with such event or condition has or is
reasonably expected to have a Material Adverse Effect;

 

(viii) As of the date of this Agreement, there exists no default or event of
default under this Agreement or any other Lease Document;

 

(ix) The corporate structure, capital structure, debt instruments, material
contracts and governing documents of Lessee and its affiliates shall be
consistent with Lessee’s prior written disclosures to Lessor, or otherwise
acceptable to Lessor in its reasonable discretion and Lessor shall have
completed all of its business and legal due diligence to its satisfaction;

 

(x) Cash Collateral in an amount sufficient to satisfy the Cash Collateral
requirement set forth in Section 14 for all outstanding Schedules as of the date
of this Agreement shall have been deposited in the Cash Collateral Account, and
the Lessor shall have received fully-executed copies of the tri-party agreement
described in Section 14(b);

 

(xi) Lessee shall have reimbursed Lessor for all reasonable fees, costs and
expenses owing to Lessor pursuant to Section 1A.(e) as of the date of this
Agreement.

 

(xii) As of the date of this Agreement, Lessee shall be in compliance with the
financial covenants set forth in Section 13(j) of this Agreement.

 

(g) Lessor’s obligation to enter into each Schedule shall be conditioned upon
satisfaction of the following conditions:

 

(i) Lessor shall have received a duly executed original counterpart of such
Schedule signed by the Lessee;

 

(ii) Lessor shall have received a duly executed original Officer’s Certificate,
dated as of the date of such Schedule, stating that, since the last quarterly
financial statements delivered to the Lessor (A) no event or condition has
occurred or is existing which could reasonably be expected to have a Material
Adverse Effect, (B) no litigation, suit or similar proceeding in court or before
any commission, board or other administrative agency has been commenced which,
if successful, would have a Material Adverse Effect or could challenge any of
the transactions contemplated by the Agreement or any other Lease Document, and
(C) as of the date of such Schedule, all representations and warranties
contained in the Agreement or any other Lease Document are true, complete and
correct in all material respects and neither Lessee nor any Guarantor has
violated any covenant contained in the Agreement or any other Lease Document;

 

(iii) Lessor shall have received evidence reasonably satisfactory to it that
Lessee is, and will continue to be after giving effect to such Schedule, in
compliance with all Insurance requirements set forth in Section 8 of the
Agreement;

 

(iv) As of the date of such Schedule, all representations or warranties of
Lessee or any Guarantor under the Agreement or any other Lease Document are
true, complete and correct in all material respects and Lessee and each
Guarantor is in compliance with all covenants contained in the Agreement or any
other Lease Document;

 

(v) As of the date of such Schedule, there shall not have been any fact, event
or circumstance that alone or when taken with other events or conditions
occurring or existing concurrently with such event or condition has or is
reasonably expected to have a Material Adverse Effect;

 

(vi) As of the date of such Schedule, there exists no default or event of
default under the Agreement or any other Lease Document;

 

(vii) Lessee shall have received Cash Collateral in an amount sufficient to
satisfy the Cash Collateral requirement set forth in Section 14 for such
Schedule, and the total Cash Collateral received by Lessor after giving effect
to such receipt shall be sufficient to satisfy the requirements of Section 14;

 

(viii) Lessee shall have paid to Lessor the Documentation Fee for such Schedule.

 

(viii) As of the date of such Schedule, Lessee shall be in compliance with the
financial covenants set forth in Section 13(j) of this Agreement.

 

(h) Notwithstanding the foregoing, Lessor in its sole discretion may, but shall
not be obligated to, (i) lease to Lessee Equipment in excess of the Maximum
Amount, (ii) continue to lease Equipment to Lessee on or after the Commitment
Termination Date or (iii) lease additional non-GEMS Equipment even if such
additional non-GEMS Equipment causes the percentage of GEMS Equipment leased to
be less than 67% of the total Equipment leased.

 

2. TRANSPORTATION AND RISK OF LOSS: The Equipment will be shipped to the site
identified in a Schedule by the supplier or manufacturer of the Equipment
identified in the Schedule (“Supplier”). The Lessee or the Supplier will bear
responsibility for transportation and risk of loss of the Equipment at all
times. At no time will Lessor bear the risk of loss. The use of the term “risk
of loss” herein shall include, without limitation, the entire risk of any loss,
theft, damage to, or destruction of any unit of Equipment from any cause
whatsoever.

 

3. NET LEASE: This Agreement constitutes a net lease, and Lessee’s obligation to
pay the rents and other amounts due hereunder (and the continuing effectiveness
and enforceability of this Agreement) are absolute, unconditional,
non-cancelable and independent obligations not subject to abatement, diminution,
suspension, deferment or reduction of, or offset against, Lessee’s obligations
hereunder for any reason including without limitation: (i) any claims of Lessee
against the Supplier of the Equipment; (ii) any defect in, damage to, or loss of
destruction of any unit of Equipment however arising; or (iii) any interference
with Lessee’s use of any unit of Equipment by any third party (including any
governmental body). It is the express intention of the parties hereto that all
rents and other amounts payable by Lessee to Lessor hereunder shall continue to
be promptly and unconditionally paid in all events. Nothing contained herein
shall release, limit or waive rights and claims which Lessee may have against
the Supplier of the Equipment. Lessor hereby assigns to Lessee, without recourse
and solely for the purpose of prosecuting a claim against the Supplier of the
Equipment, all rights that the Lessor may have against the Supplier of the
Equipment for breach of warranty or other representations with respect to the
Equipment; provided however, that this assignment shall not preclude Lessor in
its reasonable discretion, from asserting and prosecuting such a claim on
Lessee’s behalf.

 

4. RENT ADJUSTMENT:

 

(a) If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the
Internal Revenue Code of 1986, as amended, “Code”), the maximum effective
corporate income tax rate (exclusive of any minimum tax rate) for calendar-year
taxpayers

 

Master Lease for Equipment Financing

   Page 2 of 13



--------------------------------------------------------------------------------

(“Effective Rate”) is higher than 35% for any year during the lease term, then
Lessor shall have the right to increase such rent payments by increasing the
amount of the rent for the remaining term.

 

(b) Lessee’s obligations under this Section 4 shall survive any expiration or
termination of this Agreement.

 

(c) Until the Lease Commencement Date, Lessor shall have the right to adjust the
rent as set forth in the Schedule(s). In addition, Lessee acknowledges that
Lessor may adjust the rent, up or down, by no more than 10% within each Schedule
to account for Equipment change orders, Equipment returns, invoicing errors, and
similar matters. Lessor shall send Lessee a written notice stating the final
rent, if it has changed.

 

5. TAXES: If permitted by law, Lessee shall report and pay promptly all taxes,
fees and assessments due, imposed, assessed or levied against any Equipment (or
purchase, ownership, delivery, leasing, possession, use or operation thereof),
this Agreement (or any rents or receipts hereunder), any Schedule, Lessor or
Lessee by any governmental entity or taxing authority during or related to the
term of this Agreement, including, without limitation, all license and
registration fees, and all sales, use, personal property, excise, gross
receipts, franchise, stamp or other taxes, imposts, duties and charges, together
with any penalties, fines or interest thereon (collectively “Taxes”). Lessee
shall have no liability for Taxes imposed by the United States of America or any
state or political subdivision thereof which are on or measured by the net
income of Lessor except as provided in Sections 4 and 22. Lessee shall promptly
reimburse Lessor (on an after tax basis) for any Taxes charged to or assessed
against Lessor. Lessee shall show Lessor as the owner of the Equipment on all
tax reports or returns, and send Lessor a copy of each report or return and
evidence of Lessee’s payment of Taxes upon request by Lessor. Lessee’s
obligations under this Section 5 shall survive any expiration or termination of
this Agreement.

 

6. REPORTS:

 

(a) If any tax, charge or other lien shall attach to any Equipment, Lessee will
notify Lessor in writing, within ten days after Lessee becomes aware of the tax,
charge or lien. The notice shall include the full particulars of the tax, charge
or lien and the location of such Equipment on the date of the notice.

 

(b) Lessee will deliver to Lessor, Lessee’s complete financial statements
(including any management letter prepared in connection therewith), certified by
a recognized firm of certified public accountants within 90 days of the close of
each fiscal year of Lessee. Lessee will deliver to Lessor copies of Lessee’s
quarterly financial report certified by the chief financial officer of Lessee,
within 90 days of the close of each fiscal quarter of Lessee. Lessee will
deliver to Lessor all Forms 10-K and 10-Q, if any, filed with the Securities and
Exchange Commission within 30 days after the date on which they are filed.

 

(c) Lessee will deliver to Lessor, any other reports, certificates and other
information, including without limitation any Officer’s Certificate or
certificate of covenant compliance, reasonably requested by Lessor from time to
time, all in form and substance reasonably satisfactory to Lessor.

 

(d) Lessor may inspect any Equipment during normal business hours after giving
Lessee reasonable prior notice (except as otherwise provided in Section 10).

 

(e) If any Equipment is lost or damaged (where the estimated repair costs would
exceed the greater of ten percent (10%) of the original Equipment cost or ten
thousand dollars ($10,000)), or is otherwise involved in an accident causing
personal injury or property damage, Lessee will promptly and fully report the
event to Lessor in writing.

 

(f) Lessee will not change its state of incorporation or organization or its
name as it appears in official filings in the state of its incorporation or
organization without giving Lessor at least 10 days’ prior written notice.

 

7. USE, OPERATION AND MAINTENANCE:

 

(a) Except as otherwise agreed to by Lessor, all Equipment shall be shipped
directly to Lessee.

 

(b) Lessee agrees that the Equipment will be used by Lessee solely in the
conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies.

 

(c) Lessee will not move any Equipment from the location specified on the
Schedule without the prior written consent of Lessor; provided, however, that
Lessee may, without the prior written consent of the Lessor, relocate the
Equipment from the location designated on a Schedule to a new location at which
Lessee or one of its subsidiaries conducts lawful business operations following
written notice to Lessor and execution of such documentation as Lessor shall
reasonably request.

 

(d) Lessee will keep the Equipment free and clear of all Liens other than those
which result from acts of Lessor.

 

(e) Lessor shall not disturb Lessee’s quiet enjoyment of the Equipment during
the term of the Agreement unless a default has occurred and is continuing under
this Agreement.

 

(f) Lessee’s use of the Equipment shall be subject to the Supplier’s terms and
conditions of sale, including, but not limited to any requirements regarding
site preparation. Lessee further acknowledges that in the event the Equipment
contains embedded software, such software is subject to the proprietary rights
of the owner thereof and Lessee’s use of such software will be subject to the
terms of any related software licenses.

 

(g) Lessee will, at its sole expense, maintain each unit of Equipment in good
operating order and repair, normal wear and tear excepted and also maintain the
Equipment in accordance with manufacturer’s recommendations. Lessee shall make
all alterations or modifications required to comply with any applicable law,
rule or regulation during the term of this Agreement. If Lessor requests, Lessee
shall affix plates, tags or other identifying labels showing ownership thereof
by Lessor.

 

(h) Lessee will not attach or install anything on any Equipment that will impair
the originally intended function or use of such Equipment without the prior
written consent of Lessor. All additions, parts, supplies, accessories, and
Equipment (“Additions”) furnished or attached to any Equipment that are not
readily removable shall become the property of Lessor. All Additions shall be
made only in compliance with applicable law.

 

8. INSURANCE: Lessee agrees at its own expense, to keep the Equipment insured
with companies reasonably acceptable to Lessor for such amounts and against such
hazards as Lessor may require, including, but not limited to, all risk physical
damage insurance for the Equipment itself, with losses under the policies
payable to Lessor or its assigns, if any, and liability coverage for personal
injuries, death and/or property damages on terms satisfactory to Lessor. Lessor
shall be named as an additional insured under all such insurance policies with
loss payable clauses under said policies payable in Lessor’s favor, as Lessor’s
interest may appear. Said Equipment shall be insured for not less than its
Stipulated Loss Value (as provided for on each Schedule, the “Stipulated Loss
Value”) or such other amount as Lessor shall specify. Said liability insurance
shall be in an amount of not less than two million dollars ($2,000,000.00) or
such lower amount as Lessor shall specify. Lessee hereby appoints Lessor as its
attorney-in-fact to make proof of loss and claims for insurance and to make
adjustments with insurers and to receive payment of and

 

Master Lease for Equipment Financing

   Page 3 of 13



--------------------------------------------------------------------------------

execute or endorse all documents, checks or drafts in connection with payments
made with respect to such insurance policies. Lessee may not make adjustments
with insurers except with Lessor’s prior written consent. The policies will
provide that the insurance may not be altered or canceled by the insurer until
after thirty days written notice to Lessor. In the event of damage to or loss,
secretion, destruction or theft of the Equipment, or any portion of the
Equipment, whether in whole or in part, Lessee will pay to Lessor the Stipulated
Loss Value of all Equipment, or of the portion of the Equipment affected if the
value and use of the remainder of the Equipment are not affected at the time of
such occurrence (except the extent that Lessor indefeasibly receives proceeds of
insurance covering such Equipment). Lessor may, at Lessor’s option, apply
proceeds of insurance, in whole or in part, (i) to repair or comparably replace
the Equipment or any portion of it or, (ii) to satisfy any of Lessee’s
obligations pursuant to this Agreement or a Schedule; provided, that Lessor
shall make a reasonable effort to consult with Lessee prior to exercising any of
the above options.

 

9. STIPULATED LOSS VALUE: If for any reason any unit of Equipment becomes lost,
stolen, destroyed, irreparably damaged or unusable (“Casualty Occurrences”)
Lessee shall promptly and fully notify Lessor in writing. Lessee shall pay
Lessor on the Casualty Payment Date (defined below), the sum of (i) the
Stipulated Loss Value (see Schedule(s)) of the affected unit determined as of
the rent payment date prior to the Casualty Occurrence; and (ii) all rent and
other amounts which are then currently outstanding and due under this Agreement
for the affected unit. The “Casualty Payment Date” shall be the next rent
payment date after the Casualty Occurrence. Upon Payment of all sums due
hereunder, the term of this Agreement as to such unit of Equipment shall
terminate.

 

10. DEFAULT AND REMEDIES:

 

(a) Lessor may declare this Agreement in default if: (i) Lessee breaches its
obligation to pay rent or any other sum owing to Lessor (under this Agreement or
otherwise) when due and fails to cure the breach within ten days; (ii) Lessee
breaches any of its insurance obligations under Section 8 above; (iii) Lessee
breaches any of its other obligations, agreements or covenants under this
Agreement and fails to cure that breach within 30 days after written notice from
Lessor, provided, that if such failure is capable of cure but cannot be cured
within such 30 day period, then Lessor, in its sole discretion, may grant Lessee
an additional 30 days to cure such failure provided that Lessee promptly
commences and diligently pursues such cure; (iv) any representation or warranty
made by Lessee in connection with this Agreement shall be incorrect, false or
misleading in any material respect; (v) Lessee or any Guarantor or other obligor
for the Lessee’s obligations hereunder becomes insolvent or ceases to do
business as a going concern; (vi) Lessee assigns any of its interests in this
Agreement or in the Equipment without Lessor’s prior consent except as permitted
by Section 19; (vii) if Lessee or any Guarantor is a natural person, any death
or incompetency of Lessee or such Guarantor; (viii) a petition is filed by or
against Lessee or any Guarantor under any bankruptcy or insolvency laws (in
which event it shall be an immediate event of default) and in the event of an
involuntary petition, the petition is not dismissed within 45 days of the filing
date; or (ix) any material adverse change occurs in Lessee’s financial condition
or business operations (or of any Guarantor) or any material change occurs in
the ownership of Lessee (or of any Guarantor), which adversely affects the
ability of the Lessee to meet its Lease Obligations hereunder. Lessee’s default
under a Schedule or a default by Lessee or any entity managed or controlled by
Lessee or by any principal of Lessee under any other agreement or contract with
Lessor, including without limitation a default by Lessee under any credit or
loan facility between Lessor and Lessee, not cured within applicable cure
periods will at Lessor’s sole option, constitute a default of this Agreement and
all Schedules entered into pursuant to this Agreement.

 

(b) Upon the occurrence of an event of default hereunder, Lessor shall have the
non-exclusive option to: (i) declare the aggregate rents or the Stipulated Loss
Value (see Schedule) payable under any or all of the Schedules immediately due
and payable; (ii) declare all other amount(s) due Lessor hereunder immediately
due and payable; (iii) collect from Lessee, on all monies due but unpaid for
more than ten days, a late charge of five cents per dollar on, and in addition
to, the amount of all such monies, but not exceeding the lawful maximum; (iv)
take possession of the Equipment and remove same from its existing location(s)
without notice to or consent of Lessee; and store and/or dispose (by public sale
or otherwise) of the Equipment at its then existing location(s) at no charge to
Lessor; (v) sell or lease any or all items of Equipment at public or private
sale or lease at such time or times as Lessor may determine and if notice
thereof is required by law, any notice in writing of any such sale or lease by
Lessor to Lessee not less than ten days prior to the date thereof shall
constitute reasonable notice thereof to Lessee; (vi) withdraw Cash Collateral
from the Cash Collateral Account and/or draw upon letters of credit constituting
Cash Collateral in any amount or amounts; (vii) otherwise dispose of, hold, use,
operate, or keep idle such Equipment, all as Lessor, in its sole discretion, may
determine; and (viii) assert any other remedies available to Lessor at law or in
equity (including, without limitation, under the UCC). Notwithstanding the
preceding sentence, if any event of default shall occur only under subpart (ix)
of Section 10(a) and no other event of default shall have occurred and be
continuing, Lessor shall only have the option to take any or all of the
following remedies: (i) withdraw from the Cash Collateral Account or draw upon
letters of credit the Cash Collateral described in Section 14 in any amount in
the Lessor’s sole discretion and (ii) permanently terminate Lessee’s ability to
request any and all additional fundings; provided, however, that if any event of
default other than under subpart (ix) of Section 10(a) shall occur and continue
after the occurrence of an event of default under subpart (ix) of Section 10(a),
Lessor shall no longer be limited to the remedies in this sentence but shall
have the option to exercise any and all remedies pursuant to the preceding
sentence.

 

(c) After deducting all expenses of retaking, repairing, holding, transporting,
selling and/or reletting the Equipment, the net proceeds (if any) from such sale
or reletting by Lessor shall be applied against Lessee’s obligation hereunder.
The proceeds of any sale, re-lease, or other disposition (if any) shall be
applied in the following priorities: (i) first, to pay all Lessor’s costs,
charges and expenses in taking, removing, holding, repairing, selling,
re-leasing and disposing of the Equipment; (ii) second, to the extent not
previously paid by Lessee or by a Guarantor of Lessee’s obligations hereunder to
pay Lessor all amounts due from Lessee hereunder; and (iii) lastly, any surplus
shall be retained by Lessor. Lessor shall have the right to seek a deficiency
from Lessee notwithstanding Lessor’s repossession or abandonment of the
Equipment, or Lessor’s sale or reletting the Equipment to a third party.

 

(d) The foregoing remedies are cumulative and nonexclusive of any other rights
and remedies that Lessor may have under any other agreement or at law or in
equity and may be exercised individually or concurrently, and any or all thereof
may be exercised instead of or in addition to each other or any remedies at law,
in equity, or under statute. Lessee waives notice of sale or other disposition
(and the time and place thereof), and the manner and place of any advertising.
Lessee shall pay Lessor’s actual attorney’s fees incurred in connection with the
enforcement, assertion, defense or preservation of Lessor’s rights and remedies
under this Agreement, or if prohibited by law, such lesser sum as may be
permitted. Waiver of any default shall not be a waiver of any other or
subsequent default.

 

11. INDEMNIFICATION: Lessee hereby agrees to indemnify Lessor, its agents,
employees, successors and assigns (on an after tax basis) from and against any
and all losses, damages, penalties, injuries, claims, actions and suits,
including legal expenses, of whatsoever kind and nature arising out of or
relating to the

 

Master Lease for Equipment Financing

   Page 4 of 13



--------------------------------------------------------------------------------

Equipment or this Agreement (“Claims”). This indemnity shall include, but is not
limited to, Lessor’s strict liability in tort and Claims, arising out of (i) the
selection, manufacture, purchase, acceptance or rejection of Equipment, the
ownership of Equipment during the term of this Agreement, and the delivery,
lease, possession, maintenance, uses, condition, return or operation of
Equipment (including, without limitation, latent and other defects, whether or
not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage) or (ii) the condition of
Equipment sold or disposed of after use by Lessee, any sublessee or employees of
Lessee. Lessee shall, upon request, defend any actions based on, or arising out
of, any of the foregoing. All of Lessor’s rights, privileges and indemnities
contained in this Section 11 shall survive the expiration or other termination
of this Agreement. The rights, privileges and indemnities contained herein are
expressly made for the benefit of, and shall be enforceable by Lessor, its
successors and assigns.

 

12. DISCLAIMER: LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT
ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES. LESSOR DOES NOT MAKE, HAS
NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.
ALL SUCH RISKS, AS BETWEEN LESSOR AND LESSEE, ARE TO BE BORNE BY LESSEE. LESSEE
FURTHER AGREES THAT LESSOR AND ITS REPRESENTATIVES HAVE NO LIABILITY TO LESSEE
FOR (I) ANY PENAL, PUNITIVE, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES SUCH
AS LOST PROFIT OR REVENUE, (II) ANY ASSISTANCE NOT REQUIRED UNDER THE SCHEDULE,
OR (III) ANYTHING OCCURRING AFTER THE END OF A SCHEDULE RELATING IN ANY WAY TO
THE EQUIPMENT, THIS AGREEMENT OR ANY OF THE LEASE DOCUMENTS. THIS IS A
COMMERCIAL LEASE TRANSACTION. ANY CLAIM RELATED TO THIS CONTRACT WILL BE COVERED
SOLELY BY COMMERCIAL LEGAL PRINCIPLES. LESSOR, ITS REPRESENTATIVES AND ASSIGNS
WILL NOT HAVE ANY NEGLIGENCE OR OTHER TORT LIABILITY TO LESSEE OR ANY PERSON OR
ENTITY, ARISING FROM THIS AGREEMENT AND ANY OTHER DOCUMENT OR ANY USE OF ANY
EQUIPMENT.

 

13. REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE: Lessee, on behalf of
itself and, as applicable, each of its Subsidiaries and the Guarantors, makes
each of the following representations, warranties, and covenants to Lessor on
the date hereof and on the date of execution of each Schedule.

 

(a) Lessee and each Guarantor has full power and capacity to enter into, and
perform under, this Agreement, the Schedules and all other Lease Documents that
such Person is a party to. Lessee and each Subsidiary is duly qualified to do
business wherever necessary to carry on its present business and operations,
including the jurisdiction(s) where the Equipment is or is to be located.

 

(b) The Lease Documents have been duly authorized, executed and delivered by
Lessee and, when applicable, each Guarantor and constitute valid, legal and
binding agreements, enforceable in accordance with their terms, except to the
extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws.

 

(c) No approval, consent or withholding of objections is required from any
governmental authority or any Person or entity with respect to the entry into or
performance by Lessee or any Guarantor of the Lease Documents except such as
have already been obtained.

 

(d) The entry into and performance by Lessee and each Guarantor of the Lease
Documents will not: (i) violate any judgment, order, law or regulation
applicable to Lessee or any Guarantor, or any provision of Lessee’s or any
Guarantor’s organizational documents; or (ii) result in any breach of,
constitute a default under or result in the creation of any Lien upon any
Equipment pursuant to any indenture, mortgage, deed of trust, bank loan or
credit agreement or other instrument (other than this Agreement) to which Lessee
or any Guarantor is a party.

 

(e) There are no suits or proceedings pending or threatened in court or before
any commission, board or other administrative agency against or affecting Lessee
or any Guarantor, which if decided against Lessee or any Guarantor will have a
material adverse effect on its business or operations or its ability to fulfill
its obligations under this Agreement.

 

(f) The Equipment is and will remain tangible personal property.

 

(g) Each financial statement delivered to Lessor has been prepared in accordance
with generally accepted accounting principles consistently applied (“GAAP”).
Since the date of the most recent financial statement, there has been no
material adverse change in the financial condition of the Lessee or any
Guarantor.

 

(h) Lessee’s exact legal name is as set forth in the last page of this Agreement
and Lessee is and will be at all times validly existing and in good standing
under the laws of the State of its formation (specified in the first sentence of
this Agreement). Schedule I of this Agreement is a complete and accurate list
(as of the date hereof) of all of Lessee’s Restricted Subsidiaries and
Unrestricted Subsidiaries. Each Subsidiary’s exact legal name is as set forth on
Schedule I and each Subsidiary is and will be at all times validly existing and
in good standing under the laws of the State of its formation (specified on
Schedule I)

 

(i) The Equipment will at all times be used for commercial or business purposes.

 

(j) Lessee shall comply with the following financial covenants:

 

(i) Maximum Total Debt Leverage Ratio. Lessee shall maintain on (A) a quarterly
basis and (B) each funding under a Schedule, a Total Debt Leverage Ratio of not
more than (i) 5.00 to 1.00 during fiscal year ending December 31, 2004 and (ii)
4.75 to 1.00 during fiscal years ending December 31, 2005 and December 31, 2006.
With respect to clause (B) of this section, Lessee agrees to provide Lessor with
evidence (including, without limitation, any certificate, report or other
information reasonably requested by Lessor) of compliance with such covenant
through the earlier of the most recent fiscal month (x) for which Lessee has
completed its monthly financial statements, or (y) which ended at least 30 days
prior to the funding date; provided, that, if the most recent fiscal month is
the last month in a fiscal quarter, and the financial information described
above is delivered or certified prior to Lessee’s completion of its financial
statements for such fiscal quarter, then the information is subject to
reasonable and customary quarter-end adjustments. Failure to comply with this
covenant shall not constitute a default under this Agreement; but shall
terminate Lessee’s ability to request fundings under new Schedules after the
date of such non-compliance until such time as Lessor shall notify Lessee that
Lessee again has the ability to request fundings under new Schedules, provided
that if such notice shall not have been given within 90 days after the date of
such non-compliance, then Lessee’s ability to request fundings under new
Schedules shall terminate indefinitely.

 

(ii) Minimum Fixed Charge Coverage Ratio. Lessee shall maintain on (A) a
quarterly basis and (B) each funding under a Schedule, a Fixed Charge Coverage
Ratio of at least 1.10 to 1.00. With respect to clause (B) of this section,
Lessee agrees to provide Lessor with evidence (including, without limitation,
any certificate,

 

Master Lease for Equipment Financing

   Page 5 of 13



--------------------------------------------------------------------------------

report or other information reasonably requested by Lessor) of compliance with
such covenant through the earlier of the most recent fiscal month (x) for which
Lessee has completed its monthly financial statements, or (y) which ended at
least 30 days prior to the funding date; provided, that, if the most recent
fiscal month is the last month in a fiscal quarter, and the financial
information described above is delivered or certified prior to Lessee’s
completion of its financial statements for such fiscal quarter, then the
information is subject to reasonable and customary quarter-end adjustments. For
purposes of determining Lessee’s compliance with this covenant during any
testing period, the amount of Capital Expenditures subtracted from EBITDA in
such determination shall exclude Capital Expenditures actually incurred during
such testing period in excess of $15,000,000; provided, however, the maximum
amount of such excluded Capital Expenditures for any such testing period shall
not exceed $20,000,000. Failure to comply with this covenant shall not
constitute a default under this Agreement; but shall terminate Lessee’s ability
to request fundings under new Schedules after the date of such non-compliance
until such time as Lessor shall notify Lessee that Lessee again has the ability
to request fundings under new Schedules, provided that if such notice shall not
have been given within 90 days after the date of such non-compliance, then
Lessee’s ability to request fundings under new Schedules shall terminate
indefinitely.

 

(iii) Total Indebtedness to Lessor. The sum of the Lessee’s total Indebtedness,
plus the Adjusted Aggregate Stipulated Loss Value, plus any equity investment
now existing or hereafter acquired (but not including any senior notes or stock
of the Lessee acquired by Lessor or any of its affiliates through purchase from
a party other than Lessee, its agents or representatives), which is owing or
outstanding to Lessor or any of its affiliates shall not exceed at any time
$100,000,000.

 

14. CASH COLLATERAL:

 

(a) Lessee shall provide and maintain Cash Collateral equal to twenty percent
(20%) of the Adjusted Aggregate Stipulated Loss Value at such time and shall be
measured with each delivery of Equipment during the term of this Agreement and
adjusted on a quarterly basis to take into account any reductions in the
Aggregate Stipulated Loss Value; provided, however, that upon the release of the
Guaranties as described in the last sentence of Section 26, the Cash Collateral
shall increase to (1) thirty percent (30%) of the Adjusted Aggregate Stipulated
Loss Value with respect to Equipment manufactured by a Person other than an
Affiliate of Lessor and (2) twenty percent (20%) of the Adjusted Aggregate
Stipulated Loss Value with respect to Equipment manufactured by an Affiliate of
Lessor.

 

(b) The Cash Collateral Account shall at all times be subject to a tri-party
agreement among Lessor, Lessee and the bank maintaining such account in form and
substance satisfactory to Lessor and providing that (i) the bank will comply
with instructions originated by the Lessor directing disposition of the funds in
the Cash Collateral Account without further consent of the Lessee, (ii) the
Lessee shall have no right to direct the disposition of funds in the Cash
Collateral Account, (iii) the bank executing such agreement has no rights of
setoff or recoupment or any other claim against such account other than for
payment of its service fees and other charges directly related to the
administration of such account.

 

15. EARLY BUY-OUT OPTION:

 

(a) Lessee shall have the option to purchase GEMS Equipment on a given Schedule
on the Early Buy-Out Date by entering into an Addendum to such Schedule and to
this Agreement, in the form attached hereto as Exhibit B, which is dated as of
the date of such Schedule (or such other date as may be agreed upon by Lessor in
its sole discretion) and which sets forth the Early Buy-Out Date, FMV Early
Option Price and the other terms governing such Early Buy-Out Option (the “Early
Buy-Out Addendum”). The FMV Early Option Price for a Schedule containing GEMS
Equipment will be determined by multiplying the Funded Amount of such GEMS
Equipment by the Applicable GEMS Equipment Buy-Out Percentage. The Early Buy-Out
Date for a Schedule containing GEMS Equipment shall be a date occuring after the
50th rent payment on such Schedule has been made, but before the 51st rent
payment is due.

 

(b) In Lessor’s sole discretion, Lessor may allow Lessee, at Lessee’s option to
purchase Equipment (other than GEMS Equipment) on a given Schedule on the Early
Buy-Out Date by entering into an Early Buy-Out Addendum. The Early Buy-Out Date,
FMV Early Option Price and other terms of such Early Buy-Out Option shall be
determined by the Lessor.

 

16. END-OF-TERM OPTIONS: At least 180 days prior to the expiration of the
original term of a Schedule or any subsequent term, Lessee must elect, by
written notice to Lessor, one of the following end-of-term options: (i) Lessee’s
renewal of that Schedule for a one or two year term at a monthly rental
determined at the time of renewal (based on the Equipment’s then fair market
value), (ii) Lessee’s purchase of all (but not less than all) of the Equipment
leased under that Schedule as set forth in Section 17 below; or (iii) Lessee’s
return of all (but not less than all) of the Equipment leased under that
Schedule to Lessor. Should Lessee fail to comply with the provisions described
above covering written notice, upon expiration of the Term, the Term of the
Schedule shall be automatically extended for a term of three months at the
highest monthly rental amount. Thereafter, the Term of the Schedule will be
extended for subsequent full month periods, on a month-to-month basis, until
Lessee has given at least 60 days written notice terminating the Schedule.

 

17. PURCHASE OPTION:

 

(a) Lessee may at lease expiration purchase all (but not less than all) of the
Equipment in any Schedule on an AS IS, WHERE IS BASIS for cash equal to its then
Fair Market Value (plus all applicable taxes). Lessee must notify Lessor of its
intent to purchase the Equipment in writing at least 90 days in advance. If
Lessee is in default or if the corresponding Schedule has already been
terminated Lessee may not purchase the Equipment.

 

(b) “Fair Market Value” shall mean the price that a willing buyer would pay for
the Equipment in an arm’s-length transaction to a willing seller under no
compulsion to sell. In determining the Fair Market Value the Equipment shall be
assumed to be in the condition in which it is required to be maintained and
returned under this Agreement. The Equipment shall be valued on a fully
assembled, installed and operational basis. If Lessor and Lessee are unable to
agree on the Fair Market Value, Lessor shall appoint, at least 90 days before
lease expiration, an independent appraiser (reasonably acceptable to Lessee) to
determine Fair Market Value. The independent appraiser’s determination shall be
final, binding and conclusive. Lessee shall bear all costs associated with any
such appraisal.

 

(c) Lessee shall be deemed to have waived this option unless it provides Lessor
with written notice of its irrevocable election to exercise the same within 30
days after Fair Market Value is told to Lessee.

 

18. REMOVAL AND RETURN OF EQUIPMENT:

 

(a) At the expiration or earlier termination of a Schedule, Lessee will arrange
for the removal and return of the Equipment at its expense, including all
transportation to a place designated by Lessor within the Continental United
States of America. If Lessee makes modifications to its premises after the
Equipment has been installed which impede the removal of the Equipment, the cost
of removing the impediments and restoring the premises will be at Lessee’s
expense. The Equipment will be returned to Lessor or its assigns on the
expiration or earlier termination of a Schedule in the same condition and
appearance as when received by Lessee (reasonable wear and tear excepted) and in
good working order and condition, operable in accordance with the Supplier’s
then prevailing performance specifications for it. All waste material and fluid
must

 

Master Lease for Equipment Financing

   Page 6 of 13



--------------------------------------------------------------------------------

be removed from the Equipment and disposed of by Lessee in accordance with the
then current waste disposal laws. If the Equipment is not so returned, Lessor,
at Lessee’s sole expense, may have the Equipment restored to such a condition.
If Lessor so requires, the units of Equipment shall be de-installed and crated
by an authorized Supplier’s representative or such other service person as is
reasonably satisfactory to Lessor.

 

(b) If Lessor so requires, at Lessor’s sole discretion, Lessee shall obtain a
policy of transit insurance for the return of the Equipment to Lessor in an
amount equal to the replacement value of the Equipment. Such transit insurance
must name Lessor as the loss payee. Lessee shall pay for all costs of complying
with this section.

 

(c) Lessee shall provide to Lessor a detailed inventory of all components of the
Equipment including model and serial numbers. Lessee shall also provide an up to
date copy of all other documentation pertaining to the Equipment.

 

(d) All service manuals, blueprints, process flow diagrams, operating manuals,
inventory, maintenance records and clinical images (for diagnostic imaging
equipment only) not older than 30 days with patient data erased, shall be given
to Lessor at least 30 days, and not more than 60 days prior to the Agreement
termination.

 

(e) Lessee shall make the Equipment available for Lessor’s on-site operational
inspection by potential purchasers at least 120 days prior to and continuing up
to Agreement termination. Lessor shall provide Lessee with reasonable notice
prior to any inspection. Lessee shall provide personnel, power and other
requirements necessary to demonstrate electrical, hydraulic and mechanical
systems for each item of Equipment.

 

19. ASSIGNMENT:

 

(a) LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR SUBLET ANY EQUIPMENT OR
THE INTEREST OF LESSEE IN THE EQUIPMENT OR THE RIGHTS OR OBLIGATIONS OF LESSEE
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, except that,
Lessee may, upon not less than thirty (30) days prior written notice to Lessor,
assign its rights under any Schedule to a Joint Venture as a co-lessee (in such
capacity such Joint Venture being referred to as a “Co-Lessee”) provided that
(i) upon review of such due diligence as Lessor deems reasonably necessary,
Lessor is satisfied that such Co-Lessee has the legal ability to become
obligated under, and perform, all Lease Obligations arising under such Schedule
and will be solvent after giving effect to the assumption of such Lease
Obligations and (ii) prior to such assignment, Lessee and Co-Lessee shall have
executed and delivered to Lessor an assignment and assumption agreement in form
and substance satisfactory to Lessor, which provides, among other things, that
Lessee and Co-Lessee are at all times, before and after such assignment, jointly
and severally liable for the Lease Obligations arising under such Schedule
pursuant to the terms of Section 27 of this Agreement.

 

(b) Lessor may, without the consent of Lessee, assign this Agreement, any
Schedule or the right to enter into a Schedule, provided that any such
assignment shall not relieve Lessor of its obligations hereunder and provided
further, that such assignee shall not disturb Lessee’s quiet and peaceful
possession of the Equipment and the use thereof during the term hereof so long
as Lessee is not in default hereunder, and such assignee shall comply with all
obligations related to Lessee’s exercise of its options under Sections 15, 16
and 17 hereof. Lessee agrees that if Lessee receives written notice of an
assignment from Lessor, Lessee will pay all rent and all other amounts payable
under any assigned Schedule to such assignee or as instructed by Lessor. Lessee
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by Lessor or assignee. Lessee hereby waives and agrees not
to assert against any such assignee any defense, set-off, recoupment claim or
counterclaim which Lessee has or may at any time have against Lessor for any
reason whatsoever.

 

20. NO THIRD PARTY BENEFICIARIES: This Agreement is solely for the benefit of
Lessee and Lessor and no Person is, or shall be considered an intended third
party beneficiary thereof, and no Person other than Lessee and Lessor shall have
an enforceable right to any benefits under this Agreement.

 

21. PROTECTED HEALTH INFORMATION. Lessee shall not disclose any Protected Health
Information to Lessor during the term of this Agreement. In the event Lessor
exercises its rights to proceed against, or otherwise obtains possession of, the
Equipment, whether by event of default, termination of this Agreement, or
otherwise, Lessee shall (provided that Lessor provides Lessee with a reasonable
opportunity to do so) purge and/or remove any and all Protected Health
Information from that part of the Equipment, including from any related hardware
or software, and ensure that the transfer of the Equipment shall not result in
Disclosure of any Protected Health Information. “Protected Health Information”
has the meaning as set forth in 45 C.F.R. § 164.501. “Disclosure” has the
meaning set forth in 45 C.F.R. § 164.501.

 

22. TAX BENEFIT INDEMNIFICATION: Lessor and Lessee agree that should either the
United States government or any state or local tax authority disallow,
eliminate, reduce, recapture, or disqualify, in whole or in part, the tax
benefits claimed under a Schedule by Lessor, Lessee will then indemnify Lessor
by payment, at its choice, of either: (i) supplemental rent to Lessor during the
remaining period of the term of the Schedule in an amount necessary to permit
Lessor to receive (on an after tax basis over the full term of the Schedule) the
same rate of return that Lessor would have realized had there not been a loss or
disallowance of such benefits, together with any interest or penalties which
might be assessed by the governmental authority(ies) with respect to such loss
or disallowance, or (ii) a lump sum, payable on demand, to Lessor which will be
equal to the amount necessary to permit Lessor to receive (on an after-tax basis
over the full term of that Schedule) the same rate of return that Lessor would
have realized had there not been a loss or disallowance of such benefits,
together with the amount of any interest or penalties which might be assessed by
the governmental authority(ies) with respect to such loss or disallowance. All
references to Lessor in this Section include Lessor and the consolidated
taxpayer group of which Lessor is a member. All of Lessor’s rights, privileges
and indemnity contained in this Section shall survive the expiration or other
termination of this Agreement. The rights, privileges and indemnities contained
herein are expressly made for the benefit of, and shall be enforceable by
Lessor, its successors and assigns.

 

23. COMPLIANCE WITH REPORTING RESPONSIBILITIES: Lessee agrees to fully and
accurately account for, and report in any applicable cost reports, all items and
services received from Lessor under this Agreement, in a way which complies with
all applicable laws and regulations, including the Federal Social Security Act
and implementing regulations relating to Medicare, Medicaid and the Federal
Health Care Programs.

 

24. FILING: Lessee will sign and return to Lessor when requested such
instrument(s) as applicable law requires or permits to give public notice of
Lessor’s interest in the Equipment. In addition, Lessee hereby authorizes Lessor
to file a precautionary financing statement and amendments thereto describing
the Equipment described in any and all Schedules now and hereafter executed
pursuant hereto and adding any collateral described therein and containing any
other information required by the applicable UCC. If and to the extent that this
Agreement or a Schedule is deemed a security agreement, Lessee hereby gives,
grants and assigns to Lessor, its successors and assigns, a security interest in
all of Lessee’s rights under and interest in the Equipment and all proceeds of
the foregoing. Such security interest shall secure Lessee’s obligations with
respect to all Schedules and agreements between Lessee and Lessor. Lessee hereby

 

Master Lease for Equipment Financing

   Page 7 of 13



--------------------------------------------------------------------------------

irrevocably appoints Lessor or its designee as Lessee’s agent and
attorney-in-fact to sign such instrument(s) on Lessee’s behalf and to file them.

 

25. MISCELLANEOUS:

 

(a) LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, ADDENDA OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(b) Time is of the essence of this Agreement. Lessor’s failure at any time to
require strict performance by Lessee of any of the provisions hereof shall not
waive or diminish Lessor’s right at any other time to demand strict compliance
with this Agreement. If more than one Lessee is named in this Agreement, the
liability of each shall be joint and several. All notices required to be given
hereunder shall be deemed adequately given if sent by registered or certified
mail to the addressee at its address stated herein, or at such other place as
such addressee may have specified in writing by notice as prescribed in this
Agreement. This Agreement and any addendum, schedule and annexes hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof. No prior proposals, statements, course of dealing, or usage of
trade will be a part of this Agreement. NO VARIATION OR MODIFICATION OF THIS
AGREEMENT OR ANY WAIVER OF ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID
UNLESS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES
HERETO.

 

(c) If Lessee does not comply with any provision of this Agreement, Lessor shall
have the right, but shall not be obligated, to effect such compliance, in whole
or in part. All reasonable amounts spent and obligations incurred or assumed by
Lessor in effecting such compliance shall constitute additional rent due to
Lessor. Lessee shall pay the additional rent within five days after the date
Lessor sends notice to Lessee requesting payment. Lessor’s effecting such
compliance shall not be a waiver of Lessee’s default.

 

(d) Any provisions in this Agreement, any Schedule, addendum or amendment hereto
that are in conflict with any statute, law or applicable rule shall be deemed
omitted, modified or altered to conform thereto, but the remaining provisions
shall remain enforceable as written.

 

(e) This Agreement and the rights and obligations of the parties hereunder shall
in all respects be governed by and construed in accordance with, the internal
laws of the State of Wisconsin (without regard to the conflict of laws
principles of such State, including all matters of construction, validity and
performance), regardless of the location of the Equipment.

 

(f) Any cancellation or termination by Lessor, pursuant to the provisions of
this Agreement, any Schedule, addendum or amendment hereto, of the lease of any
Equipment hereunder, shall not release Lessee or any Guarantor from any then
outstanding Lease Obligations.

 

(g) Lessee agrees that neither it nor its affiliates will in the future issue
any press release or other public disclosure using the name of General Electric
Capital Corporation or its affiliates or referring to this Agreement without at
least two (2) business days’ prior notice to Lessor and without the prior
written consent of Lessor unless (and only to the extent that) Lessee or its
affiliate is required to do so under law and then, in any event, such Lessee or
affiliate will consult with Lessor before issuing such press release or other
public disclosure. Lessee consents to the publication by Lessor of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement.

 

(h) There is no restriction either express or implied on any disclosure or
dissemination of the structure or tax aspects of the transactions contemplated
by this Agreement. Further, the Lessor acknowledges that it has no proprietary
rights to any tax matter or tax idea or to any element of the transaction
structure.

 

(I) This Agreement and any related documents may be authenticated by manual
signature, facsimile or, if approved in writing by Lessor, electronic means, all
of which shall be equally valid.

 

(j) The parties agree that this Agreement and each Schedule constitutes a
“Finance Lease” under Uniform Commercial Code Section 2A-103(g).

 

26. GUARANTY OF LEASE OBLIGATIONS: All of the Lease Obligations (including Lease
Obligations arising under any Schedule that has been assigned pursuant to
Section 19 hereof) shall be guaranteed by each of Lessee’s Restricted
Subsidiaries and each additional Person that shall, from time to time, become a
guarantor of such Lease Obligations (each such Person a “Guarantor”) and shall
be evidenced by a Guaranty in the form attached hereto as Exhibit C (a
“Guaranty”). At the prior written request of Lessee (which shall be made at
least 10 days in advance) and as permitted by the terms of this Agreement, so
long as no Event of Default exists or would result therefrom, Lessor shall
release the Guaranty of any particular Guarantor under any of the following
circumstances: (i) such Guarantor becomes an Unrestricted Subsidiary; and (ii)
such Guarantor is liquidated, dissolved or sold to a third party that is not
affiliated with Lessee, provided that such liquidation, dissolution or sale is
permitted by the terms and conditions of that certain Amended and Restated
Credit Agreement, dated as of December 31, 2003, between Lessee and General
Electric Capital Corporation, as agent and lender, as the same may be amended or
modified from time to time (and if such Credit Agreement is terminated or
replaced at any time, as such Credit Agreement existed immediately prior to such
termination or replacement). In addition, at the prior written request of Lessee
(which shall be made at least 10 days in advance), so long as no Event of
Default has occurred and is continuing, Lessor shall release all Guaranties of
each Guarantor; provided, however, that upon the release of the Guaranties by
Lessor under the terms and conditions of this sentence, Lessee shall be
obligated to increase the Cash Collateral amount to the sum of (1) thirty
percent (30%) of the Adjusted Aggregate Stipulated Loss Value with respect to
Equipment manufactured by a Person other than an Affiliate of Lessor and (2)
twenty percent (20%) of the Adjusted Aggregate Stipulated Loss Value with
respect to Equipment manufactured by an Affiliate of Lessor.

 

27. LESSEE/CO-LESSEE GUARANTEES:

 

(a) With respect to any Schedule that has been assigned pursuant to Section
19(a), Lessee and Co-Lessee agree that each of them shall be jointly and
severally liable for, and each Co-Lessee hereby absolutely and unconditionally
guaranty to Lessor and its successors and assigns, the full and prompt payment
(whether at maturity, by acceleration or otherwise) and performance of, all
Lease Obligations arising thereunder, owed or hereafter owing to Lessor. Each
Co-Lessee agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 27 shall

 

Master Lease for Equipment Financing

   Page 8 of 13



--------------------------------------------------------------------------------

not be discharged until payment and performance, in full, of the Lease
Obligations thereunder has occurred, and that its obligations under this Section
27 shall be absolute and unconditional, irrespective of, and unaffected by, (i)
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Lease Document or any other
agreement, document or instrument to which Lessee or any Co-Lessee is or may
become a party, (ii) the absence of any action to enforce this Agreement
(including this Section 27) or any other Lease Document or the waiver or consent
by Lessor with respect to any of the provisions thereof, (iii) the existence,
value or condition of, or failure to perfect its Lien against, any security for
the Lease Obligations or any action, or the absence of any action, by Lessor in
respect thereof (including the release of any such security). the insolvency of
Lessee, any Co-Lessee or any Guarantor, or any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. Lessee and each Co-Lessee shall be regarded, and shall be
in the same position, as principal debtor with respect to the Lease Obligations
guaranteed hereunder.

 

(b) Each of Lessee and Co-Lessee expressly waives all rights it may have now or
in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Lessor to marshall assets or to proceed in respect of the
Lease Obligations guaranteed hereunder against any other guarantor of such Lease
Obligations, any other party or against any security for the payment and
performance of the Lease Obligations before proceeding against, or as a
condition to proceeding against, such Lessee or Co-Lessee. It is agreed among
Lessee, Co-Lessee and Lessor that the foregoing waivers are of the essence of
the transaction contemplated by any assignment made pursuant to Section 19(a)
and that, but for the provisions of this Section 27 and such waivers, Lessor
would decline to enter into or permit Lessee or Co-Lessee to enter into such
assignment.

 

(c) Lessee and Co-Lessee agree that the provisions of this Section 27 are for
the benefit of Lessor and its successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between the Lessee and Lessor or
the Co-Lessee and Lessor, the obligations of either Co-Lessee or Lessee,
respectively, under the Lease Documents.

 

(d) Notwithstanding anything to the contrary in this Agreement or in any other
Lease Document, each of Lessee and Co-Lessee hereby expressly and irrevocably
subordinates to payment of the Lease Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Lease Obligations are indefeasibly paid in
full in cash. Each Lessee and Co-Lessee acknowledges and agrees that this
subordination is intended to benefit Lessor and shall not limit or otherwise
affect such Lessee’s or Co-Lessee’s liability hereunder or the enforceability of
this Section 27, and that Lessor and its successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 27(d).

 

(e) If Lessor may, under applicable law, proceed to realize its benefits under
any of the Lease Documents giving Lessor a Lien upon any collateral, whether
owned by Lessee, Co-Lessee or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Lessor may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 27. If, in the
exercise of any of its rights and remedies, Lessor shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Lessee, Co-Lessee or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Lessee and Co-Lessee
hereby consents to such action by Lessor and waives any claim based upon such
action, even if such action by Lessor shall result in a full or partial loss of
any rights of subrogation that each Lessee and Co-Lessee might otherwise have
had but for such action by Lessor. Any election of remedies that results in the
denial or impairment of the right of Lessor to seek a deficiency judgment
against Lessee or Co-Lessee shall not impair the Lessee’s or Co-Lessee’s
obligation to pay the full amount of the Lease Obligations under an applicable
Schedule. In the event Lessor shall bid at any foreclosure or trustee’s sale or
at any private sale permitted by law or the Lease Documents, Lessor may bid all
or less than the amount of the Lease Obligations under any given Schedule and
the amount of such bid need not be paid by Lessor but shall be credited against
the Lease Obligations under such Schedule. The amount of the successful bid at
any such sale, whether Lessor or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Lease
Obligations under any such Schedule shall be conclusively deemed to be the
amount of the Lease Obligations guaranteed under this Section 27,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Lessor
might otherwise be entitled but for such bidding at any such sale.

 

(f) Notwithstanding any provision herein contained to the contrary, each of
Lessee’s and Co-Lessee’s liability under this Section 27 (which liability is in
any event in addition to amounts for which such Lessee or Co-Lessee may
otherwise be primarily liable under this Agreement) shall be limited to an
amount not to exceed as of any date of determination the greater of (i) the net
amount of the Lease Obligations advanced under any applicable Schedule and (ii)
the amount that could be claimed by Lessor from either Lessee or Co-Lessee under
this Section 27 without rendering such claim voidable or avoidable under Section
548 of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Lessee’s or
Co-Lessee’s right of contribution and indemnification from each other.

 

(g) The liability of Lessee and Co-Lessee under this Section 27 is in addition
to and shall be cumulative with all liabilities of each of Lessee and Co-Lessee
to Lessor under this Agreement and the other Lease Documents to which such
Lessee or Co-Lessee is a party without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

28 POST CLOSING OBLIGATIONS: Lessee shall deliver to Lessor upon request such
legal opinions of local counsel to Lessee and its Consolidated Subsidiaries as
Lessor may require, each in form and substance satisfactory to Lessor.

 

29 AMENDMENT AND RESTATEMENT; NO NOVATION: This Agreement constitutes an
amendment and restatement of the Original Master Lease Agreement. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby are not intended by the parties to be, and shall not
constitute, a novation or an accord and satisfaction of the rights or
obligations under the Original Master Lease Agreement, all of which shall
continue in full force and effect as modified hereby. Without limiting the
foregoing, all Schedules under the Original Master Lease Agreement (the
“Existing Schedules”) shall become Schedules under this Agreement.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

Master Lease for Equipment Financing

   Page 9 of 13



--------------------------------------------------------------------------------

LESSOR:

 

LESSEE:

General Electric Capital Corporation   RADIOLOGIX, INC.

By:

 

/s/ Douglas R. Lynch

--------------------------------------------------------------------------------

 

By:

 

/s/ Sami S. Abbasi

--------------------------------------------------------------------------------

Name:

 

Douglas R. Lynch

 

Name:

 

Sami S. Abbasi

Title:

 

Duly Authorized Signatory

 

Title:

 

Executive Vice President and Chief Operating Officer

 

Master Lease for Equipment Financing

   Page 10 of 13



--------------------------------------------------------------------------------

Annex A

To

Amended and Restated Master Lease Agreement

 

Definitions

 

“Adjusted Aggregate Stipulated Loss Value” shall mean the Aggregate Stipulated
Loss Value decreased by the amount of any Stipulated Loss Value Adjustment that
exists for a given Schedule.

 

“Advance Payment” shall mean an advance charge paid by Lessee to Lessor prior to
the signing of any Schedule equal to one percent (1%) of the Funded Amount.

 

“Advance Rent” shall mean an amount payable by Lessee to Lessor equal to the
first rent payment due under an applicable Schedule less the Advance Payment
paid on such Schedule.

 

“Aggregate Funded Amount” shall mean the aggregate amount of all Funded Amounts
under all Schedules.

 

“Aggregate Stipulated Loss Value” shall mean the aggregate amount of all
Stipulated Loss Values outstanding to Lessor.

 

“Applicable GEMS Equipment Buy-Out Percentage” shall mean the percentages set
forth below for each type of GEMS Equipment, provided that such percentages are
subject to increase or decrease in accordance with changes to (i) the 5-Year
Interest Rate Swaps as quoted in the Wall Street Journal and (ii) Lessor’s
residual policy for each equipment type, and any such change (x) may occur at
any time and is not subject to notice to Lessee and (y) shall only apply to
Schedules entered into on or after the occurrence of such change.

 

GE MR Equipment

   43.81 %

GE CT Equipment

   39.83 %

GE CT/PET Equipment

   43.14 %

 

“Applicable GEMS Equipment Rent Percentage” shall mean the percentages set forth
below for each type of GEMS Equipment, provided that such percentages are
subject to increase or decrease in accordance with changes to (i) the 5-Year
Interest Rate Swaps as quoted in the Wall Street Journal and (ii) Lessor’s
residual policy for each equipment type, and any such change (x) may occur at
any time and is not subject to notice to Lessee and (y) shall only apply to
Schedules entered into on or after the occurrence of such change.

 

GE MR Equipment

   1.6189 %

GE CT Equipment

   1.6841 %

GE CT/PET Equipment

   1.6489 %

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.

 

“Capital Lease” shall mean with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligations” shall mean with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Collateral” shall mean (i) irrevocable, clean, standby letters of credit
issued by a bank reasonably acceptable to Lessor and on terms otherwise
acceptable to Lessor and/or (ii) a pledge of cash or cash equivalent deposits to
be deposited into the Cash Collateral Account.

 

“Cash Collateral Account” means a deposit account maintained with a bank that is
reasonably acceptable to Lessor and which is subject to a tri-party agreement as
required pursuant to Section 14(b).

 

“Consolidated Subsidiary” shall mean, at any date, any Subsidiary the accounts
of which would be consolidated with those of Lessee in the consolidated
financial statements if such statements were prepared as of such date in
accordance with GAAP.

 

“Documentation Fee” shall mean a fee in the amount of $450 (or such increased
amount as Lessor may deem appropriate in accordance with the terms of Section
1A.(e) of this Agreement) payable by Lessee to Lessor prior to the entering into
of each Schedule to cover Lessor’s expenses in connection with entering into
such Schedule, including without limitation, documentation preparation, document
transmittal, credit write-ups, Lien searches and Lien filing fees.

 

“Early Buy-Out Date” shall mean the date set forth on an Early Buy-Out Addendum
for a given Schedule, which date is prior to the end of the term of such
Schedule and is determined in accordance with Section 15 of this Agreement.

 

“Early Buy-Out Option” shall mean the Lessee’s option to purchase Equipment on a
given Schedule prior to the end of the term of such Schedule pursuant to and in
accordance with Section 15 of this Agreement.

 

Master Lease for Equipment Financing

   Page 11 of 13



--------------------------------------------------------------------------------

“EBITDA” shall mean for any fiscal period (calculated without duplication), an
amount equal to (a) consolidated net income of the Lessee and the Guarantors for
such period, minus (b) the sum of (i) income tax credits, (ii) interest income,
(iii) (A) any item of extraordinary gain or (B) any item of nonrecurring gain
from the sale or other disposition of assets outside the ordinary course of
business or from the issuance or sale of any capital stock, for such period, and
(iv) any aggregate net gain during such period arising from the sale, exchange
or other disposition of capital assets by such Persons (including any fixed
assets, whether tangible or intangible, all inventory sold in conjunction with
the disposition of fixed assets and all securities), in each case to the extent
included in the calculation of consolidated net income of such Persons for such
period in accordance with GAAP, but without duplication, minus (c) any cash
payments made in respect of (A) any item of extraordinary loss or (B) any item
of nonrecurring loss from the sale or other disposition of assets outside the
ordinary course of business or from the issuance or sale of any capital stock,
accrued during a prior period and added back to EBITDA in such prior period
pursuant to clause (d)(v) below, plus (d) the sum of (i) any provision for
income taxes, (ii) Interest Expense, (iii) the amount of depreciation and
amortization for such period, (iv) the amount of any deduction to consolidated
net income as the result of any stock option expense, and (v) the amount of any
item of (A) nonrecurring loss from the sale or other disposition of assets
outside the ordinary course of business or from the issuance or sale of any
capital stock and (B) extraordinary loss, in each case ((A) and (B)) to the
extent not paid in cash in such period, in each case ((i) through (iv)) to the
extent included in the calculation of consolidated net income of the Lessee and
Guarantors for such period in accordance with GAAP, but without duplication. For
purposes of this definition and without duplication, the following items shall
be excluded in determining consolidated net income of the Lessee and Guarantors:
(1) the undistributed earnings of any Guarantor to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such subsidiary; (2) EBITDA from any
non-Guarantor subsidiary to the extent not actually received in cash by the
Lessee or a Guarantor or to the extent that the aggregate of such EBITDA
actually so received shall exceed 20% of the consolidated EBITDA from the Lessee
and Guarantors for such period); (3) any restoration to income of any
extraordinary contingency reserve, except to the extent that provision for such
reserve was made out of income accrued during such period; and (4) any item of
expense related to goodwill impairment or valuation losses as reflected in the
Lessee’s and Guarantors’ financial statements.

 

“Fixed Charge Coverage Ratio” shall mean for any trailing four fiscal quarters
from a given test date, the ratio of (a) the sum during such period of (i)
EBITDA, minus (ii) cash payments of income taxes, minus (iii) Capital
Expenditures minus (iv) additions to working capital, plus (v) decreases in
working capital, minus (vi) cash investments in non-Guarantors, in each case
(ii), (iii), (iv), (v) and (vi) for the Lessee and Guarantors, to (b) Fixed
Charges for such period.

 

“Fixed Charges” shall mean for any fiscal period for the Lessee and Guarantors,
the aggregate of all Interest Expense paid or accrued by such Persons during
such period (excluding any original issue discount, interest paid in kind or
amortized debt discount, to the extent included in determining Interest
Expense), plus scheduled payments of principal with respect to Indebtedness of
Lessee and Guarantors during such period.

 

“FMV Early Option Price” shall mean the price set forth on an Early Buy-Out
Addendum for a given Schedule, which price shall be a reasonable prediction of
the fair market value of the Equipment on such Schedule as of the applicable
Early Buy-Out Date and which shall be determined in accordance with Section 15.

 

“Funded Amount” shall mean the total cost (including soft costs) of Equipment
financed on a given Schedule at the time such Schedule is signed.

 

“GE CT Equipment” shall mean certain computed tomography equipment manufactured
by GEMS.

 

“GE CT/PET Equipment” shall mean certain computed tomography/positron emission
tomography equipment manufactured by GEMS.

 

“GE MR Equipment” shall mean certain magnetic resonance equipment manufactured
by GEMS.

 

“GEMS” shall mean GE Medical Systems, a division of General Electric Company

 

“GEMS Equipment” shall mean GE MR Equipment, GE CT Equipment and GE CT/PET
Equipment.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness of any other Person (the “primary obligor”)
in any manner, including any obligation or arrangement of such Person (a) to
purchase or repurchase any such Indebtedness, (b) to advance or supply funds (i)
for the purchase or payment of any such Indebtedness or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness, or (d) to indemnify the owner of
such Indebtedness against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the Indebtedness in
respect of which such Guaranteed Indebtedness is made and (y) the maximum amount
for which such Person may be liable pursuant to the terms of the instrument
embodying such Guaranteed Indebtedness; or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

 

“Indebtedness” of any Person shall mean without duplication (a) all obligations
of such Person for borrowed money or for the deferred purchase price of property
or services, but excluding trade accounts payable incurred and paid in the
ordinary course of business that are not deferred or overdue by more than six
(6) months unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not contingent on matured, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations,
(f) all obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (g) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (h) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities (or property), (i) any of the foregoing referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (j) Guaranteed Indebtedness.

 

“Interest Expense” shall mean, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for such period, including, in any event, interest expense
with respect to any Indebtedness of such Person.

 

Master Lease for Equipment Financing

   Page 12 of 13



--------------------------------------------------------------------------------

“Joint Venture” shall mean a Person: (a) the stock or other equity interests of
which are held by Lessee or its Subsidiaries and a hospital or other healthcare
organization not owned by Lessee or one of its Subsidiaries; and (b) the
principal activity of which is to own, lease, or operate a radiological
diagnostic, treatment, or imaging center, device, or department and/or
facilities providing services ancillary to such center, device, or department.

 

“Joint Venture Holding Company” shall mean a Subsidiary of Lessee or one of its
Subsidiaries that has no assets other than (a) minute books, its corporate name
and licenses, and other assets of immaterial value arising incidentally to its
existence, and (b) stock or other investments in one or more Joint Ventures.

 

“Lease Documents” shall mean this Agreement, the Guaranty, all Schedules to this
Agreement and all other agreements, instruments, documents and certificates
executed in connection therewith.

 

“Lease Obligations” shall mean all obligations, including all covenants and
duties, of Lessee or any Guarantor arising under this Agreement or any other
Lease Documents owing to Lessor.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any Capital Lease or other financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial or other condition of the Lessee and
its subsidiaries taken as a whole or the industry in which such Persons operate,
(b) the business, assets, operations, prospects or financial or other condition
of the Lessee and its subsidiaries taken as a whole, or the industry in which
they operate, (c) Lessee’s ability to pay rent under any of the Schedules or
Lessee’s or any Guarantors ability to otherwise perform the Lease Obligations in
accordance with the terms of the Agreement or any Lease Document, (d) the
Equipment or any other collateral of Lessor or any of Lessor’s Liens on such
Equipment or collateral or the priority of such Liens or (e) Lessor’s rights and
remedies under the Agreement and the other Lease Documents.

 

“Person” shall mean any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, other entity or government (whether federal, state,
county, city, municipal, local, foreign, or otherwise, including any
instrumentality, division, agency, body or department thereof).

 

“Restricted Subsidiary” shall mean Lessee’s Consolidated Subsidiaries other than
Unrestricted Subsidiaries, as more particularly set forth on Schedule I to this
Agreement, and each additional Consolidated Subsidiary hereafter formed or
acquired by Lessee that is not an Unrestricted Subsidiary.

 

“Senior Notes” means the $160,000,000, 10.5% Senior Notes of Lessee due December
15, 2008.

 

“Stipulated Loss Value Adjustment” shall mean, for any given Schedule, the
difference between the Stipulated Loss Value from time to time in effect and the
Funded Amount to the extent that the Stipulated Loss Value exceeds the Funded
Amount.

 

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person and/or one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such stock whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%). Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Lessee.

 

“Total Debt Leverage Ratio” shall mean, at any time, the ratio of: (A) the
amount of Indebtedness of Lessee and Guarantors outstanding at such time to (B)
EBITDA for the most recently ended four fiscal quarters.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of Wisconsin; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of any security interest of Lessor is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Wisconsin, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

“Unrestricted Subsidiary” shall mean (i) a Joint Venture Holding Company, (ii)
Joint Ventures (unless Lessee elects by prior written notice to the Agent that a
Joint Venture be deemed a Restricted Subsidiary), or (iii) a direct or indirect
Subsidiary that does not hold, own or have any interest in the Equipment and
that has no material operations or material assets. Unrestricted Subsidiaries
shall also include M&S Imaging Partners, L.P., unless Lessee does not complete
the sale of all or substantially all of such Subsidiary’s assets on or before
June 30, 2004. Lessee may, upon at least 15 days written notice to Lessor, elect
that a Restricted Subsidiary become a Unrestricted Subsidiary so long as (a) no
default or event of default exists both before or after giving effect to such
election, and (b) the Restricted Subsidiary would otherwise qualify as an
Unrestricted Subsidiary pursuant to this definition.

 

Master Lease for Equipment Financing

   Page 13 of 13